Citation Nr: 1419623	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back condition, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1955 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reopened a previously denied claim for service connection for a low back disability, but denied the claim on the merits.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2014.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA file.


FINDINGS OF FACT

1.  The Veteran did not appeal a June 1958 rating decision which denied service connection for a back condition.

2.  Evidence received since the June 1958 rating decision, including April 2008 and March 2013 statements from the Veteran's VA and private physicians, respectively, relate to the previously unestablished elements of whether the Veteran's current low back disability is attributable to service.

3.  The Veteran's February 1953 and January 1955 enlistment examinations were normal, and he is presumed to have been in sound condition at the time of his entry on to active service.

4.  The Veteran was diagnosed with a congenital spondylolysis deformity of the lumbar spine during service; his condition became symptomatic during service, and he was discharged by way of a Physical Evaluation Board.

5.  The April 2008 opinion from the Veteran's treating VA physician stated that the precipitating event for the Veteran's chronic back pain occurred during service, as evidenced by the difference in his physical findings at entry and separation; the opinion is based on a review of the relevant service records, a history provided by the Veteran, and a physical examination.


CONCLUSIONS OF LAW

1.  The June 1958 rating decision denying service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for a low back condition. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for spondylolysis at L5-S1 have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990); Quirin v. Shinseki, 22 Vet. App. 390 (2009). 



ORDER

The claim for service connection for a low back disability is reopened, and service connection for spondylolysis at L5-S1 is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


